Citation Nr: 0844020	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left trimalleolar complex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
disability has been productive of complaints of immobility of 
his tongue, loss of taste in the left side of his mouth, 
numbness, speech difficulty, and pain; objectively, the 
evidence reveals severe, but not complete paralysis of the 
twelfth cranial nerve.


CONCLUSION OF LAW

A rating of 30 percent, but no higher, is warranted for 
residuals of a fracture of the left trimalleolar complex.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.69, 4.124a, Diagnostic 
Code (DC) 8212 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability is rated as 10 percent disabling 
pursuant to DC 8212.  After reviewing the applicable rating 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 
rating of 30 percent, but no more, is warranted for the 
veteran's disability.  For a rating in excess of 10 percent, 
the evidence must show:

*	severe incomplete paralysis of the 
twelfth (hypoglossal) cranial nerve; 
or
*	severe incomplete paralysis of the 
fifth (trigeminal) cranial nerve 
(both 30 percent). 

At his September 2007 VA examination, the veteran complained 
of the inability to protrude his tongue and the inability to 
move his tongue to the left side or to stick it out of his 
lips. Upon physical examination, the examiner noted that the 
veteran had "an inability to protrude the tongue which is 
consistent with a left hypoglossal nerve affectation on the 
left side." 

The Board has also considered the veteran's testimony at his 
September 2008 BVA hearing. He testified that he no longer 
had the ability to stick his tongue out all the way.  He 
further stated that he did not have a sense of taste on the 
left side of his mouth.  He also indicated that he had 
difficulty formulating his words.  He additionally testified 
that he had trouble feeling the left side of his face, had 
difficulty chewing, and experienced constant pain on the left 
side of his face. 

Weighing the evidence in a light most favorable to the 
veteran, a 30 percent rating is warranted based on severe 
incomplete paralysis of the twelfth (hypoglossal) cranial 
nerve. 

Having determined that a 30 percent rating is warranted, the 
Board will now consider whether the veteran is entitled to a 
rating in excess of 30 percent.  In order to warrant a rating 
in excess of 30 percent, the evidence must show the 
following:
*	complete paralysis of the twelfth (hypoglossal) cranial 
nerve (50 percent);
*	complete paralysis of the fifth (trigeminal) cranial 
nerve (50 percent under DC 8205). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  For example, although the VA examiner 
noted in his September 2007 report that the veteran had an 
inability to protrude his tongue, no formal finding was made 
indicating that he had complete paralysis of his hypoglossal 
cranial nerve.  

With respect to the trigeminal cranial nerve, a VA examiner 
in December 2007 opined that although he demonstrated no 
response to monofilament light touch in any of the divisions 
of the trigeminal nerve on the left side, there was no 
atrophy of the pterygoid or masseter muscles.  He further 
commented that when the veteran closed his mouth, his jaw did 
not deviate, indicating that the left pterygoid and masseter 
muscle were functioning well. Therefore, the Board finds that 
the evidence does not support a "complete paralysis" level 
of disability for the veteran's twelfth or fifth cranial 
nerves.  

In summary, the Board finds that a 30 percent rating, but no 
more, is warranted for severe incomplete paralysis of the 
twelfth (hypoglossal) cranial nerve. In so finding, the Board 
has focused on the medical findings, which directly address 
the criteria under which the service-connected disability is 
evaluated, and the veteran's sworn testimony at his September 
2008 BVA hearing.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008),   but finds that the weight of evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The evidence does not show that he has been frequently 
hospitalized due his disability and he testified at his 
September 2008 BVA hearing, that he was still working.  
Hence, referral for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2004, prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
elements of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2008.  

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2004 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, a May 2008 duty to assist letter informed him 
of the specific rating criteria used for the evaluation of 
his claim.  Moreover, he demonstrated actual knowledge of 
what was needed to support his claim. Specifically, in a May 
2008 informal hearing presentation, the veteran, through his 
representative, indicated that his "left trimalleolar 
complex should be rated higher than 10 percent based upon 
clinical findings that more nearly match to the diagnostic 
criteria for higher ratings." In his argument, he indicated 
what was needed under DC 8212 to receive a higher rating. 

Further, at his September 2008 BVA hearing he contended that 
he had could not stick his tongue out all the way, had no 
sense of taste on the left side of his mouth, had trouble 
formulating words, had trouble feeling the left side of his 
face, difficulty chewing, and experienced constant pain on 
the left side of his face.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Additionally, specific medical 
opinions pertinent to the issue on appeal were obtained in 
February 2005, September 2007, and December 2007. Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 30 percent, but no more, for residuals of a 
fracture of the left trimalleolar complex is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


